internal_revenue_service number release date index number ---------------------------------------------- ------------------------------ --------------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b02 plr-141220-11 date date legend legend x trust ------------------------------- ---------------------- ------------------------- --------------------- state -------------- date ----------------------- date ------------------------- --------------------------- --------------------- ------------------- ------------- date date a n dear ---- -------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code plr-141220-11 the information submitted states that x was formed in state on date and made an election to be treated as an s_corporation effective date trust acquired shares of x on date however a who was the trustee of trust on date failed to make a timely and effective electing_small_business_trust esbt election with respect to trust therefore x's s_corporation_election terminated on date x represents that x and each of its shareholders have filed consistently with the treatment of x as an s_corporation since date x further represents that the failure to properly file the esbt election for trust was not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 defines an esbt sec_1361 provides that except as provided in sec_1362 an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a pcb ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an election under sec_1361 shall be made by the trustee sec_1_1361-1 provides that the trustee of an esbt must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1362 provides that a in general an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation and b any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 plr-141220-11 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x's election as an s_corporation terminated on date and that this termination was inadvertent within the meaning of sec_1362 we further conclude that pursuant to the provisions of sec_1362 x will be treated as being an s_corporation from date and thereafter provided that x is otherwise eligible to be an s_corporation and provided that the election was not otherwise terminated under sec_1362 trust will be treated as an esbt from date and thereafter this ruling is conditioned upon the shareholders of x including in income their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 making any adjustments to basis as provided in sec_1367 and taking into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this letter_ruling shall be null and void this ruling is further conditioned upon a filing with the appropriate service_center an esbt election effective date for trust the esbt election must be filed within days following the date of this letter and a copy of this letter should be attached to the election as an adjustment under sec_1362 a payment of dollar_figuren and a copy of this letter must be sent to the following address internal_revenue_service cincinnati service_center west rivercenter blvd covington ky stop terri lackey manual deposit this payment must be sent no later than date except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically we express no opinion regarding x’s eligibility to be an s_corporation or the validity of its s_corporation_election we express no opinion on whether trust qualifies as an esbt within the meaning of sec_1361 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent plr-141220-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely melissa liquerman branch chief branch office of the associate chief_counsel passthroughs special industries
